—Order, Supreme Court, New York County (Richard Lowe III, J.), entered on or about December 13, 2001, which, inter alia, denied defendant Peter Allan’s cross motion to change the venue of this action from New York County to either Bronx or Queens County, unanimously affirmed, without costs.
The motion court exercised its discretion providently when it denied defendant’s cross motion to change the venue of this action. Although plaintiffs father is a retired Supreme Court Justice who once presided in New York County, there was no demonstration that an impartial trial could not be obtained in that venue (see, Lombardoni v Boccaccio, 160 AD2d 1089, 1091; cf, Kavelman v Taylor, 245 AD2d 9; and cf., Rothwax v Spice-handler, 161 AD2d 184). Concur—Mazzarelli, J.P., Lerner, Rubin, Marlow and Gonzalez, JJ.